UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7078


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILL HAMILTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:96-CR-00679-MBS-2)


Submitted:    October 14, 2008              Decided:   October 20, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Will Hamilton, Appellant Pro Se. Jane Barrett Taylor, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Will    Hamilton        appeals    the    district        court’s       order

denying    his        motion     for    sentence    reduction          pursuant    to     18

U.S.C.A.       § 3582(c)(2)       (West    2000     &    Supp.    2008).          We    have

reviewed the record and find no reversible error.                          Accordingly,

we affirm for the reasons stated by the district court.                                United

States    v.    Hamilton,      No.     3:96-cr-00679-MBS-2         (D.S.C.      June     19,

2008).     We dispense with oral argument because the facts and

legal    contentions       are     adequately      presented      in     the    materials

before    the    court     and    argument       would   not     aid    the    decisional

process.

                                                                                  AFFIRMED




                                            2